

116 HJ 59 IH: Expressing support for designation of July 20th as “National Space Exploration Day” to commemorate the anniversary of the Apollo 11 moon landing.
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 59IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Ms. Kendra S. Horn of Oklahoma (for herself, Mr. Babin, Mr. Cooper, and Mr. Lamborn) submitted the following joint resolution; which was referred to the Committee on Oversight and ReformJOINT RESOLUTIONExpressing support for designation of July 20th as National Space Exploration Day to commemorate the anniversary of the Apollo 11 moon landing.
	
 Whereas President John Fitzgerald Kennedy, before a joint session of Congress on May 25, 1961, declared that this Nation should commit itself to achieving the goal, before this decade is out, of landing a man on the Moon and returning him safely to the Earth;
 Whereas, on July 20, 1969, the world’s attention was riveted on the historic achievement of the first landing, footsteps, and exploration of our Moon;
 Whereas the 9-day mission of Apollo 11 kept the world spellbound from its July 16th launch through its July 24th splashdown, securing its place among the epic voyages of human history with those of Magellan, Drake, Columbus, and others;
 Whereas United States national space policy provides for a United States-led, integrated program with commercial and international partners for a human return to the Moon, followed by missions to Mars and beyond;
 Whereas the purpose of the United States space program is, and has always been, the peaceful exploration of space for the benefit of all humanity;
 Whereas the United States space program has provided immense scientific and technological benefits affecting a multitude of aspects of 21st century life for all humanity;
 Whereas the United States space program, through otherworldly programs such as Apollo, Viking, Voyager, Cassini-Huygens, Spirit, Opportunity, New Horizons and other missions to the planets, the Space Shuttle, the Hubble Space Telescope, the International Space Station, and other great space efforts, have provided our Nation with unparalleled scientific and technological leadership in the space, aeronautics, medical, and engineering sciences;
 Whereas the National Aeronautics and Space Administration, the United States aerospace industry, and educational institutions throughout the Nation contribute enormously to our Nation’s intellectual capacity through research and development in support of the space program, and add great strength to the United States economy;
 Whereas the United States space program and the aerospace industry engage the best and the brightest minds that mirror the scientific and technical skill and quality of the highest order and the finest in our national character—sacrifice, ingenuity, inventiveness, commitment, and our unrelenting spirit of adventure;
 Whereas over 400,000 patriots, from government, industry and academia, made exemplary efforts to put our astronauts on the Moon, and those efforts created millions of private sector jobs as a result of the technological challenges they overcame to bring Project Apollo to fruition;
 Whereas the same spirit of adventure and engineering excellence that landed our Apollo space pioneers on the Moon may be applied to all noble pursuits involving peace, brotherhood, courage, unity of the human spirit, and the exploration of new frontiers;
 Whereas, as a Nation, it is important to mobilize and invigorate appreciation and enthusiasm for space, to advance science, technology, engineering, and math (STEM) education through the excitement of space exploration, and to inspire today’s and future generations to build upon the accomplishments of our early space pioneers so they may reach new milestones of human achievement; and
 Whereas humankind will continue to explore, expand, and settle the new frontier of space with United States leadership, courage, and values for the benefit of future spacefaring generations and for life on Earth: Now, therefore, be it
	
 That— (1)supports the designation of National Space Exploration Day; and
 (2)the President is authorized and requested to issue a proclamation calling upon the people of the United States to observe National Space Exploration Day and invite industry and academia to observe National Space Exploration Day with appropriate ceremonies, celebrations, and activities commemorating one of the greatest scientific and technological achievements of our time to inspire new generations to aspire to ever loftier future space pioneering goals.
			